United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 16, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                No. 06-31259
                              Summary Calendar


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

CARDAL HAYES,

                                                          Defendant-Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:05-CR-227-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Cardal Hayes entered a guilty plea to a charge of being a felon in
possession of a firearm and was sentenced to 72 months of imprisonment and
three years of supervised release. Hayes asserts that the district court’s upward
deviation from the advisory sentencing range of 24 to 30 months was not proper
or reasonable.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31259

      The record reflects that the district court calculated the applicable
guidelines range, used that range as a frame of reference, and decided to
upwardly deviate from that range. The district court addressed the factors of 18
U.S.C. § 3553(a) and cited fact specific reasons for the imposition of Hayes’s
sentence. See United States v. Tzep-Majia, 461 F.3d 522, 527 (5th Cir. 2006).
The district court’s consideration of victim impact was not in error. See United
States v. Rajwani, 476 F.3d 243, 250 (5th Cir.), opinion modified, 479 F.3d 904
(2006). Because the district court did not fail to account for a factor which
should have received significant weight, give significant weight to an improper
factor, or make a clear error of judgment in balancing sentencing factors, Hayes’s
sentence is reasonable. See United States v. Smith, 440 F.3d 704, 707-09 (5th
Cir. 2006).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2